Citation Nr: 0832836	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-25 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material was received to reopen a claim 
for entitlement to service connection for a left knee 
disorder.

2.  Whether new and material was received to reopen a claim 
for entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1950 to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2008, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.

The issues of entitlement to service connection for left knee 
and low back disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2004 rating decision denied reopening claims 
for entitlement to service connection for left knee and low 
back disorders; the veteran was notified but did not appeal.

2.  Evidence added to the record since the January 2004 
rating decision is neither cumulative nor redundant of the 
evidence of record and raises a reasonable possibility of 
substantiating the veteran's left knee and low back disorder 
claims.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for entitlement to service connection for a left knee 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

2.  As new and material evidence has been received, the claim 
for entitlement to service connection for a low back disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in July 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing a sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also 
held that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  A review of the record reveals the 
veteran was provided adequate notice as to these matters in 
the July 2004 correspondence.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The veteran was notified 
as to these matters by correspondence dated in July 2008.  
The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.  

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a January 2004 rating decision the RO denied reopening 
claims for entitlement to service connection for left knee 
and low back disorders.  It was noted, in essence, that the 
evidence demonstrated no left knee disability was incurred 
during active service and that the evidence demonstrated the 
veteran's low back disorder existed prior to service.  The 
veteran did not appeal and these decisions became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

In correspondence dated in March 2004 the veteran requested 
that his claims for entitlement to service connection be 
reopened.  Evidence added to the record since the January 
2004 rating decision includes private medical correspondence 
dated in April 2008 and June 2008 stating that the veteran's 
present back disorder became symptomatic during active 
service and remained unresolved.  A December 2005 VA 
examination report also related present left knee and low 
back disabilities to active service.  In a July 2006 addendum 
the examiner noted based upon a review of the record it was 
unlikely the veteran's "right" knee and low back disorders 
were incurred as a result of service.

Based upon a comprehensive review, the Board finds the 
evidence received in support of the claims for entitlement to 
service connection for left knee and low back disorders is 
new and material.  The recently submitted medical evidence 
includes opinions relating these disorders to active service.  
This evidence raises a reasonable possibility of 
substantiating the claims and must be considered credible for 
the purpose of this decision.  Therefore, the claims must be 
reopened.  These matters are addressed in the remand section 
of this decision.




ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for a left knee disorder; 
to this extent the appeal is allowed.

New and material evidence was received to reopen a claim for 
entitlement to service connection for a low back disorder; to 
this extent the appeal is allowed.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his service connection claims by 
correspondence dated in July 2004.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  

In this case, the Board notes service records show the 
veteran entered active service in December 1950, that he 
served in Korea, and that he was awarded medals and awards 
including the combat infantryman badge.  Service treatment 
records show that in January 1951 he reported a history of 
low back pain since June 1950.  He also reported that in 
October 1950 a chiropractor told him he had a dislocated 
vertebra.  There was no history of injury.  X-rays revealed 
no evidence of fracture of arthritis, and no 
spondylolisthesis, but revealed defects in both pars 
interarticulas at L-5.  Records dated in July 1952 show he 
sustained bruises to his knees in an automobile accident.  It 
was noted there was no clinical evidence of fracture.  There 
was no record of any current or subsequent treatment for a 
knee disorder.  A December 1952 report noted a three year 
history of low back pain which began after lifting sacks of 
wheat.  X-rays in May 1953 were indicative of pre-
spondylolisthesis.  Subsequent diagnoses included chronic low 
back pain.  The veteran's separation examination revealed 
normal clinical evaluations of the spine and lower 
extremities.  

VA examination in June 1979 revealed chronic lumbosacral 
strain by history.  It was noted, in essence, that early 
degenerative joint disease of the lumbosacral spine was not 
found upon X-ray examination.  A December 2005 VA examination 
report related present left knee and low back disabilities to 
active service; however, a July 2006 addendum noted it was 
unlikely the veteran's "right" knee and low back disorders 
were incurred as a result of service.  Private medical 
correspondence dated in April 2008 and June 2008 stated that 
the veteran's present back disorder became symptomatic during 
active service and remained unresolved.  

The veteran claims that he sustained left knee and low back 
injuries during combat service including in a fall while 
carrying a heavy field pack and, in essence, that medical 
treatment was unavailable to him at that time.  He also 
claims that the RO improperly influenced a December 2005 
examiner to revise the provided etiology opinion.  At his 
July 2008 hearing the veteran also testified that he had 
received workman's compensation for knee injuries in the 
1970's.  The Board notes that information as to these 
injuries is not of record and, if available, the records of 
this treatment should be obtained to assist the veteran in 
substantiating his claim that chronic knee disorders existed 
since active service.

The Board also finds that the veteran's statements as to 
having sustained left knee and low back injuries during 
combat service that were untreated at that time are 
consistent with the conditions of his service, but that the 
issue of entitlement to service connection requires a 
competent medical opinion relating a present disability to 
active service.  Such determinations should include a 
thorough review of all available service and post-service 
medical records.  There is no indication in this case that 
either the December 2005 VA or the veteran's private 
chiropractor considered the findings of a June 1979 VA 
examination.  Therefore, the Board finds additional 
development is required prior to appellate review.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  VA law provides that a 
veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2007).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.   

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the veteran for low back and left 
knee since 1970.  After the veteran has 
signed the appropriate releases, those 
records nor already associated with the 
claims file should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should contact the veteran 
and request that he provide information 
as to any workman's compensation claims 
pertinent to the issues on appeal.  He 
should be requested to sign the 
appropriate releases and any identified 
records should be requested for 
association with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

4.  The veteran should be afforded a VA 
orthopedic examination to determine if 
his claimed left knee disorder is related 
to service, and to determine whether a 
low back disorder pre-existed military 
service.  All indicated tests and studies 
are to be performed, and a comprehensive 
pre-and post-service social and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

Following examination of the veteran, a 
review of the claims folder, and applying 
sound medical principles, the physician 
is requested to provide an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that any present left knee 
or low back disabilities were incurred as 
a result of active service.  The examiner 
should address whether the evidence 
demonstrates a back disability or defect 
existed prior to service and whether any 
such disorder underwent an increase in 
severity during service beyond the normal 
progression of that disorder.  

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

6.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


